DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-9, in the reply filed on November 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Group II claim viz., claim 10, is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly amended claim 1 recites “wherein the polymer film has an OH group generated by a cross-linking reaction between the water-soluble polymer and the each surface” and is not taught by the instant specification.  The instant disclosure does not teach that the OH is generated by the crosslinking reaction (between the polymer and surfaces of the resist pattern or the lower film).  The “OH group” taught by the instant disclosure is a functional group that is part of the polymer film and binds or links to the surface of the resist pattern.  However, nothing in the disclosure teaches that a crosslinking reaction generates an OH group that becomes part of the polymer film.  Correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter.  Claim 20 recites “deciding, based on a viscosity of the aqueous solution ……, whether to perform a drying step of rotating the substrate” are abstract ideas and appear to be mental processes and are not tangible.  The recitation “deciding……..whether to perform a drying step” does not transform or change the substrate or its surface.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2011/0123936 (hereinafter referred to as Hori) in view of U. S. Patent Application Publication No. 2007/0259287 (hereinafter referred to as Sakakibara). 
Hori, in [0012], [0075]-[0080], discloses a process wherein a resist pattern is formed on the substrate wherein the process includes coating a resist material on the substrate, which is then baked and then subjected to selective exposure followed by a development process that includes applying a developer to form the resist pattern, followed by washing (claimed cleaning step) with water (water-based cleaning solution) and then dried (drying the developed and rinsed resist pattern).  Hori, in [0049]-[0052] discloses that the resin in the resist pattern coating agent (water-soluble polymer solution) is a water soluble polymer (hydroxyl-groups containing resin, washed with water, polymer with hydrophilic group), and in [0025]-[0028], discloses that the hydroxyl-group containing resin includes acidic groups (organic acid) i.e., the coating is at least at a pH less than 7 (includes the claimed pH of 3-6).  Hori, in [0081]-[0084], discloses coating the resist pattern formed with a resist pattern coating agent, followed by heating the coated resist pattern, followed by rinsing with a developer the coated resist pattern, and then drying, wherein the rinsing solution is the same solution as that of the developer used in the formation of the resist pattern ([0083]), and the rinsing solution (same as the developer) includes in its composition a surfactant ([0079]-[0080]).  Hori, in [0081], discloses that the resist pattern coating agent (the claimed aqueous solution of water-soluble polymer) covers the surface of the resist pattern, and then discloses in [0083], that upon being rinsed with the developer, that only the insolubilized surface portion on the resist pattern is remained i.e., all the coating agent in the space regions of the resist pattern and above the surface of the resist pattern (past the insolubilized surface portion) is replaced with the developer i.e., soluble portions of resist pattern coating agent removed.  Hori, in [0078], discloses that the after the development of the exposed resist film to form the resist pattern and after washing (claimed cleaning step, i.e., after cleaning and prior to resist coating agent application step), the resist pattern is dried (claims 21-23, 26).   Hori, in [0072], discloses that the resist pattern coating agent (claimed aqueous solution of the water-soluble polymer) includes a surfactant (claim 24).  Hori, in [0078]-[0080], discloses process forming the resist pattern by exposure, followed developing the resist to form a resist pattern, and then teaches the resist pattern coating agent step after the washing and drying of the resist pattern in paragraph nos. [0081]-[0083], wherein the resist coating agent is coated over the dried resist pattern and then rinsed with a developer (claimed rinse solution) and the developer is the same as that used in resist pattern forming process wherein the developer includes in its composition a surfactant ([0080]) i.e., the rinse solution after the resist pattern coating step includes in it a surfactant (claim 26).  Hori, in [0081], lines 4-5, and in [0082], lines 1-2, discloses that after the coating to cover the resist pattern with a resist pattern coating agent, the coating is subjected to baking (claim 28).
The difference between the claims and Hori is that Hori does not teach that the coating agent is replaced with the rinse solution (developer).  
Sakakibara, [0020], and in [0070]-[0072], discloses that the resist pattern is coated with a resin coating composition, and then followed by a developing (claimed rinsing) process, wherein an aqueous alkaline solution is used to remove the coating composition during the rinsing with the aqueous alkaline solution.
Therefore, it would be obvious to a skilled artisan to modify Hori by employing the rinsing composition to remove the coating composition on the resist pattern as taught by Sakakibara because Hori, in [0012], lines 4-8, discloses that the resist pattern coating agent applied on the resist pattern is washed in a developer, and Hori teaches using a developing process with an aqueous alkaline developer on the resist coating that covered the resist pattern so that only an insolubilized portion of the crosslinked portion on the resist pattern remained, and Sakakibara teaches that the further developing (rinsing) with the aqueous alkaline developer removes the coating composition of the resin coated onto the resist pattern i.e., the coating composition is replaced with the aqueous solution.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2011/0123936 (hereinafter referred to as Hori) ) in view of U. S. Patent Application Publication No. 2007/0259287 (hereinafter referred to as Sakakibara) further in view of U. S. Patent No. 5,342,738 (hereinafter referred to as Ikeda).
Hori is discussed in paragraph no. 8, above.  
Hori, in [0178], discloses that the resist pattern formed is rinsed and dried the drying via spin drying for about 15 seconds.
The difference between the claim and Hori in view of Sakakibara is that Hori in view of Sakakibara does not disclose if the time of drying can be about 10 seconds or less (claim 27).
Ikeda, in col 6, lines 40-47, discloses that the wafer with the resist pattern after the rinsing process is rotated for about 10 second to dry (includes less than 10 seconds).
Therefore, it would be obvious to a skilled artisan to modify the drying time of Hori in view of Sakakibara as taught by Ikeda because Hori does not limit the drying time to a certain value and does not exclude the possibility of reduced drying time and Ikeda uses a faster rotation that easily reduces drying time to 10 seconds.  

Response to Arguments
Applicant’s amendment and arguments, filed February 16, 2022, with respect to claim(s) 1-6, and 20, have been considered but are moot because the new ground of rejections does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See paragraph nos. 5, and 6, above.  
With respect to applicant’s argument that Hori does not teach the limitations of newly filed claim 21, Hori teaches the formation of a resist pattern that includes in its patterning process, resist film formation, followed by exposure, development and washing and then drying to form the resist pattern.  The resist pattern is then coated with a resist coating agent that covers the resist pattern and is then washed with a developer wherein the developer is an aqueous alkaline developer that can have a surfactant added in it, and is the same claimed rinsing solution.  Hori teaches an aqueous alkaline developer and will inherently include in that composition water, and the teaching that a surfactant can be added to the developer inherently teaches that the composition of the developer includes water and surfactant in it, and is inherently mixed to form the developer composition.  The developing process of Hori that is performed after the resist pattern coating process removes the soluble portions of the resist pattern coating that is formed over the resist pattern and as disclosed by Sakakibara will be removed i.e., the solution of the coating that is on the resist pattern is replaced with the aqueous developer.  See paragraph no. 8, above.  
With respect to applicant’s argument that claim 10 must be rejoined, because it includes all the limitations recited in claim 1, Claim 1, as discussed in paragraph no. 5, above, is not allowable, and group I (claims 1-9, 20) does not share the same technical feature such as computer-storage medium or control unit etc. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 16, 2022.